Citation Nr: 0701524	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  04-04 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a bilateral knee 
disorder.  

2.	Entitlement to service connection for tension and migraine 
headaches.  

3.	Entitlement to VA outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1999 to May 2001.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in October 2006.  At that time, the veteran 
explained that she was not seeking service connection for 
dental trauma, which is the issue that was developed by the 
RO for appellate consideration, but was seeking VA outpatient 
dental treatment.  The Board has rephrased the issue 
accordingly.  As discussed below, there is no prejudice to 
the appellant in proceeding on this rephrased issue.

The issues of service connection for bilateral knee disorders 
and tension and migraine headaches are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's certificate of discharge or release bears a 
certification that the veteran was provided complete dental 
treatment within the 90-day period immediately before her 
discharge from service.  




CONCLUSION OF LAW

The veteran has not submitted a claim upon which relief may 
be granted.  38 U.S.C.A. §§ 1712, 5107 (West 2002); 38 C.F.R. 
§ 17.161 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

The question to be answered concerning this issue is whether 
or not the appellant has presented a legal claim for a VA 
benefit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  If she 
has not done so, her appeal must be denied.  As explained 
below, the Board finds that she has not submitted such a 
claim.  Therefore, because no reasonable possibility exists 
that would aid in substantiating this claim, any deficiencies 
of VCAA notice or assistance are rendered moot.  See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

As noted the matter before the Board relates to eligibility 
for VA dental treatment, which has not been properly 
developed for appellate consideration.  It must be determined 
whether the Board can conduct this review without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  It is concluded that the Board may proceed without 
prejudice to the veteran.  The veteran has argued the matter 
at a full hearing on appeal and elsewhere in the record, and 
the resolution is a matter of law.  It is concluded, 
therefore, that there is no prejudice to the veteran by 
proceeding with appellate consideration of this issue.  She 
does not contend there was dental trauma.  Rather, she has 
asserted that she had significant treatment in service, and 
required additional treatment after service.

In pertinent part, the regulations regarding the eligibility 
for VA outpatient dental treatment require that application 
be made within 90 days of discharge from service, which 
requirement the veteran has met.  It is further necessary 
however that the certificate of discharge or release not bear 
a certification that the veteran was provided dental 
treatment within the 90-day period immediately before such 
discharge or release 38 C.F.R. § 17.161(b)(1)(i)(C).  

Review of the record shows that the veteran's certificate of 
discharge from active duty includes a certification that the 
veteran was provided with complete dental examination and all 
applicable treatment within 90 days prior to her separation 
from active duty.  Therefore she is, by law, not eligible for 
the VA outpatient dental treatment that she has claimed.  As 
such, the claim must be denied.  As noted, there was no 
indication of dental trauma.  While appellant did receive 
significant treatment during service, that treatment was 
deemed complete.  As such, she is precluded from additional 
dental treatment as a matter of law.


ORDER

Eligibility for VA outpatient dental treatment is denied.  


REMAND

The veteran is seeking service connection for bilateral knee 
disabilities and tension and migraine headaches.  Review of 
the service medical records shows that she had complaints of 
knee pain and headaches while she was on active duty.  While 
she was afforded a general medical examination, she has 
requested additional evaluations to ascertain the precise 
nature and extent of her disorders.  The Board believes that 
more specialized examinations are appropriate in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to have appropriate VA examination(s), to 
include orthopedic and neurologic findings 
such as to ascertain the precise nature of 
his knee and headache disorders.  The 
examiner(s) should be requested to render 
an opinion regarding whether it is at 
least as likely as not (probability 50 
percent or greater) whether the symptoms 
noted during service are related to his 
current disabilities.  The claims folder 
should be made available for review in 
connection with this examination(s).  The 
examiner(s) should provide complete 
rationale for all conclusions reached.

2.  Thereafter, the RO should readjudicate 
the remaining issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


